Exhibit 10.2

CAPSTONE BANCSHARES, INC.

2008 LONG-TERM INCENTIVE PLAN

Capstone Bancshares, Inc. (the “Corporation”) has established this Capstone
Bancshares, Inc. 2008 Long-Term Incentive Plan to provide an additional
inducement for Eligible Individuals to provide services to the Corporation or an
Affiliate as an employee, consultant, non-employee director, or independent
contractor, to reward such Eligible Individuals by providing an opportunity to
acquire incentive awards, and to provide a means through which the Corporation
may attract able persons to enter the employment of or engagement with the
Corporation or one of its Affiliates. Awards may, in the discretion of the Board
or Committee, and subject to such restrictions as the Board or Committee may
determine or as provided herein, consist of Incentive Stock Options,
Non-Qualified Stock Options, Restricted Stock, Restricted Stock Units,
Performance Units, Stock Appreciation Rights, or any combination of the
foregoing.

ARTICLE 1

DEFINITIONS

Whenever used in the Plan, the following terms have the meanings set forth
below, and when the meaning is intended, the initial letter of the word is
capitalized:

“Affiliate” means any corporation that is a parent or subsidiary corporation (as
Code Sections 424(e) and (f) define those terms) with respect to the
Corporation.

“Award” means an Incentive Stock Option, Non-Qualified Stock Option, Restricted
Stock Award, Stock Appreciation Rights, Performance Units, or Restricted Stock
Units granted under the Plan.

“Award Agreement” means an agreement entered into between the Corporation and
the applicable Participant, setting forth the terms and provisions applicable to
the Award then being granted under the Plan, as further described in Section 2.4
of the Plan.

“Award Date” means, with respect to any Award, the date of the grant or award
specified by the Committee in a resolution or other writing, duly adopted, and
as set forth in the Award Agreement, provided that such Award Date will not be
earlier than the date of the Committee action.

“Board” means the Board of Directors of the Corporation.

“Cause” will have the meaning set forth in any employment, consulting, or other
written agreement between the Participant and the Corporation. If there is no
employment, consulting, or other written agreement between the Corporation or an
Affiliate and the Participant or if such agreement does not define “Cause,” then
“Cause” will have the meaning specified in the Award Agreement; provided that,
if the Award Agreement does not so specify, “Cause” will mean, as determined by
the Committee in its sole discretion, the Participant’s: (i) willful and
continued failure to substantially perform his material duties as an executive
of the Corporation (other than any such failure resulting from incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to the Participant by the Board, (ii) willful misconduct, which is
demonstrably and materially injurious to the Corporation, monetarily or
otherwise, (iii) engaging in egregious misconduct involving serious moral
turpitude to the extent that his creditability and reputation no longer conforms
to the standard of senior executive officers of the Corporation (iv) conviction
of, or plea of guilty or nolo contendere to, a felony, (v) material breach of a
material written policy of the Corporation, (vi) failure to reasonably cooperate
with any audit or investigation involving the Corporation or its business
practices; or (vii) material breach of this Agreement. The Board must give the
Participant at least thirty (30)

 

Page 1 of 18



--------------------------------------------------------------------------------

days written notice of its intent to terminate him for Cause, specifying the
act(s) or omission(s) alleged to justify the for Cause termination, and an
opportunity to cure such act(s) or omission(s), where feasible, within the
thirty (30) day period. In addition, the Participant’s Service will be deemed to
have terminated for Cause if, after the Participant’s Service has terminated,
facts and circumstances are discovered that would have justified a termination
for Cause. For purposes of this Plan, no act or failure to act on the
Participant’s part will be considered “knowing” or “willful” unless it is done,
or omitted to be done, by him or her in bad faith or without reasonable belief
that his or her action or omission was in the best interests of the Corporation
or an Affiliate. Any act, or failure to act, based upon authority given pursuant
to a resolution duly of the Board or based upon the advice of counsel for the
Corporation will be conclusively presumed to be done, or omitted to be done, in
good faith and in the best interests of the Corporation or an Affiliate. In no
event will a termination be deemed to occur for “Cause” unless such termination
occurs within 90 days after the Board becomes aware of the circumstance or event
giving rise thereto.

“Change in Control” means the first to occur of the following:

 

  (i) a change in the ownership of the corporation (as defined in Treas. Reg. §
1.409A-3(i)(5)(v));

 

  (ii) a change in effective control of the corporation (as defined in Treas.
Reg. § 1.409A-3(i)(5)(vi)); or

 

  (iii) a change in the ownership of a substantial portion of the assets of the
corporation (as defined in Treas. Reg. § 1.409A-3(i)(5)(vii)).

“Code” means the Internal Revenue Code of 1986, as amended. A reference to any
provision of the Code will include reference to any successor provision of the
Code.

“Committee” means the Compensation Committee, if any, or such similar or
successor committee appointed by the Board. If the Board has not appointed a
Committee, the Board will function in place of the Committee.

“Consultant” means an individual who is not an Employee or Director of the
Corporation or an Affiliate, but who is providing services to the Corporation or
an Affiliate as an independent contractor.

“Corporation” means Capstone Bancshares, Inc.

“Director” means any individual who is a member of the Board.

“Disabled Participant” means the Participant becoming unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expect to last for a continuous period of not less than 12 months, within
the meaning of Code Section 422(c)(6).

“Dividend Equivalent” means a right to receive on the payment date for any
dividend on the shares of Stock underlying an Award, cash compensation from the
Corporation equal to the dividend that would have been paid on such shares of
Stock (or the Fair Market Value of such dividend, if such dividend would not
have been paid in cash), if such shares had been issued and outstanding, fully
vested and held by the Participant on the record date for payment of such
dividend. Notwithstanding the foregoing, if such dividend would not have been
paid in cash, the Dividend Equivalent with respect thereto will not be paid
unless and until certificates evidencing the shares of Stock with respect to
which it is paid are issued to the Participant. Dividend Equivalents may be
provided, in the Committee’s discretion, in connection with any Award under the
Plan, subject to Section 2.6.

“Eligible Individual” means any Employee, Consultant, or non-employee Director.

 

Page 2 of 18



--------------------------------------------------------------------------------

“Employee” means any common law employee of the Corporation or one of its
Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” will mean (a) if the Common Stock is readily tradeable on a
national securities exchange or other market system, the closing sales price of
the Common Stock on the Award Date, time of exercise, or other date of
calculation (or on the last preceding trading date if Common Stock was not
traded on such date), or (b) if the Common Stock is not readily tradeable on a
national securities exchange or other market system, the fair market value as
determined in good faith by the Board or the Committee, by the reasonable
application of a reasonable valuation method consistent with the Code, or
Treasury Regulations thereunder, as the Board or the Committee will in its
discretion select and apply at the time of the Award Date, time of exercise, or
other date of calculation.

“Freestanding SAR” means a Stock Appreciation Right that is granted
independently of any Options, as described in Article 6.

“Incentive Stock Option” or “ISO” means an option that is intended to qualify as
an “Incentive Stock Option” within the meaning of Code Section 422. Any Option
that does not qualify under Code Section 422 will be treated as a Non-Qualified
Stock Option.

“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

“Option” means an option to purchase Stock at an Exercise Price determined on
the Award Date, subject to the applicable provisions of Article 3, awarded in
accordance with the terms of the Plan, and which may be an Incentive Stock
Option or a Non-Qualified Stock Option.

“Participant” means an Eligible Individual who the Committee has selected to
participate in the Plan in accordance with Section 2.2 of the Plan.

“Performance Unit” means a performance unit subject to the requirements of
Article 4 and awarded in accordance with the terms of the Plan.

“Performance Goals” will mean performance goals established by executive
management or the Committee prior to the grant of an Award based on the
attainment of one or any combination of the following, in each case of the
Corporation, an Affiliate, or business unit by or within which the Participant
is primarily employed or a combination: (a) net income; (b) asset growth;
(c) deposit growth; (d) loan growth; (e) return on average assets (ROAA); (f)
return on average equity (ROAE); (g) efficiency ratio; and (h) asset quality;>
in each case, absolute or relative to peer-group comparative.

The Committee also may base Performance Goals upon attaining specified levels of
Corporation performance under one or more of the measures described above
relative to the performance of other corporations. The Committee will have the
discretion to adjust targets set for pre-established performance objectives.

“Plan” means the Capstone Bancshares, Inc. 2008 Long-Term Incentive Plan, as set
forth herein, as the same may be amended, administered or interpreted from time
to time.

“Restricted Stock” means an award of shares of Stock delivered under the Plan
subject to the requirements of Article 5 and such other restrictions as the
Committee deems appropriate or desirable, including restrictions on
transferability, a risk of forfeiture, and certain other terms and conditions
under the Plan or specified by the Committee. The restrictions on, and risk of
forfeiture of, Restricted Stock generally will expire on a specified date, upon
the occurrence of an event or achievement of Performance Goals, or on an
accelerated basis under certain circumstances specified in the Plan or the Award
Agreement.

 

Page 3 of 18



--------------------------------------------------------------------------------

“Restricted Stock Unit” or “RSU” means a notional account established pursuant
to an Award granted to a Participant, as described in Article 5, that is
(a) valued solely by reference to shares of Stock, (b) subject to restrictions
specified in the Award Agreement, and (c) payable only in Stock. The RSUs
awarded to the Participant will vest according to the time-based or
performance-based criteria specified in the Award Agreement.

“Service” means the provision of personal services to the Corporation or its
Affiliates in the capacity of (i) an Employee, (ii) a Director, or (iii) a
Consultant.

“Stock” means the Common Stock of the Corporation.

“Stock Appreciation Right” or “SAR” means the award of the contingent right to
receive Stock or cash, as specified in the Award Agreement, in the future, based
on the value or the appreciation in the value of Stock, pursuant to the terms of
Article 6. The Committee may grant SARs alone or in connection with a related
Option. Stock Appreciation Rights may be either Freestanding SARs or Tandem
SARs.

“Tandem SAR” means a SAR that is granted in connection with a related Option
pursuant to Article 6, the exercise of which requires forfeiture of the right to
purchase a share of Stock under the related Option (and when a share of Stock is
purchased under the Option, the Tandem SAR similarly will be canceled).

“Termination” means a cessation of the employee-employer relationship between a
Participant and the Corporation and its Affiliates (other than by reason of
transfer of the Employee among the Corporation and its Affiliates), a cessation
of an individual’s Director or Consultant relationship with the Corporation, or
the consummation of a transaction whereby a Participant’s employer (other than
the Corporation) ceases to be an Affiliate of the Corporation.

ARTICLE 2

PLAN ADMINISTRATION

Section 2.1 Administration. The Committee will administer the Plan. The
Committee will interpret the Plan and prescribe such rules, regulations, and
procedures in connection with the operation of the Plan, as it will deem to be
necessary and advisable for the administration of the Plan consistent with the
purposes of the Plan. Without limiting the foregoing, the Committee will have
the authority and complete discretion to:

 

  (a) Prescribe, amend, and rescind rules and regulations relating to the Plan;

 

  (b) Select Eligible Individuals to receive Awards under the Plan as provided
in Section 2.2 of the Plan;

 

  (c) Determine the form and terms of Awards;

 

  (d) Determine the number of shares of Stock or other consideration subject to
Awards under the Plan as provided in Articles 3 through 6 of the Plan;

 

  (e) Determine whether Awards will be granted singly, in combination or in
tandem with, in replacement of, or as alternatives to, other Awards under the
Plan or grants or awards under any other incentive or compensation plan of the
Corporation;

 

  (f) Construe and interpret the Plan, any Award Agreement in connection with an
Award and any other agreement or document executed pursuant to the Plan;

 

  (g) Correct any defect or omission, or reconcile any inconsistency in the
Plan, any Award, or any Award Agreement;

 

  (h) Accelerate or, with the consent of the Participant, defer the vesting of
any Award or the exercise date of any Award, subject to the limitations of Code
Section 409A;

 

Page 4 of 18



--------------------------------------------------------------------------------

  (i) Authorize any person to execute on behalf of the Corporation any
instrument required to effectuate the grant of an Award and delegate to officers
of the Corporation the authority to perform administrative functions under the
Plan subject to any legal requirements that the Committee as a whole take action
with respect to such function.

 

  (j) Modify the terms of any Award, and authorize the exchange or replacement
of Awards; provided, however, that (i) no such modification, exchange or
substitution will be to the detriment of a Participant with respect to any Award
previously granted without the affected Participant’s written consent, (ii) in
no event will the Committee be permitted to reduce the Exercise Price of any
outstanding Option or to exchange or replace an outstanding Option with a new
Option with a lower Exercise Price, except pursuant to Section 2.5, and
(iii) the Committee shall use reasonable efforts to ensure that any such
modification, exchange or substitution will not violate Code Section 409A;

 

  (k) Determine whether a Participant has engaged in the operation or management
of a business that is in competition with the Corporation or any of its
Affiliates, or whether a Participant has violated the restrictive covenants of
Section 10.13; and

 

  (l) Make all other determinations deemed necessary or advisable for the
administration of the Plan.

The Committee will keep records of action taken at its meetings. A majority of
the Committee will constitute a quorum at any meeting, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee, will be the acts of the
Committee.

Section 2.2 Eligibility. Those Eligible Individuals, who share the
responsibility for the management, growth or protection of the business of the
Corporation or any Affiliate or who, in the opinion of the Committee, provide
services yielding significant benefits to the Corporation or any Affiliate will
be eligible to receive Awards as described herein. Subject to the provisions of
the Plan, the Committee will have full and final authority, in its discretion,
to grant Awards as described herein and to determine the Eligible Individuals to
whom Awards will be granted.

Section 2.3 Shares Available Under the Plan. Subject to adjustment as set forth
in Section 2.5, the maximum number of shares of Stock that may be issued or
delivered and as to which Awards may be granted under the Plan will be equal to
the sum of: (i) six hundred thousand (600,000) shares of Stock; and (ii) shares
of Stock delivered (either actually or by attestation) to or withheld by the
Corporation in connection with the exercise of an Option awarded under the Plan,
or in payment of any required income tax withholding for the exercise of an
Option or the vesting of Restricted Stock awarded under the Plan.

Notwithstanding anything to the contrary in this Section 2.3, in no event will
more than three hundred thousand (300,000) shares of Stock be cumulatively
available for Awards other than Options or Stock Appreciation Rights.

If any Award granted under the Plan is canceled by mutual consent or terminates
or expires for any reason without having been exercised in full, or, if and to
the extent that an award of Performance Units, or RSUs is paid in cash rather
than the issuance of shares of Stock, the number of shares subject to such Award
(or in the case of Performance Units or RSUs, the number of shares of Stock for
which payment was made in cash) will again be available for purposes of the
Plan, except that, to the extent that Stock Appreciation Rights granted in
conjunction with an Option under the Plan are exercised and the related Option
surrendered, the number of shares available for purposes of the Plan will be
reduced by the number of shares, if any, of Stock issued or delivered upon
exercise of such Stock Appreciation Rights.

 

Page 5 of 18



--------------------------------------------------------------------------------

The shares that may be issued or delivered under the Plan may be either
authorized but unissued shares, repurchased shares, or partly each.

If, in connection with an acquisition of another company or all or part of the
assets of another company by the Corporation or an Affiliate, or in connection
with a merger or other combination of another company with the Corporation or an
Affiliate, the Corporation either (A) assumes stock options or other stock
incentive obligations of such other company, or (B) grants stock options or
other stock incentives in substitution for stock options or other stock
incentive obligations of such other company, then none of the shares of Stock
that are issuable or transferable pursuant to such stock options or other stock
incentives that are assumed or granted in substitution by the Corporation will
be charged against the limitations set forth in this Section.

Section 2.4 Award Agreement. Each Award granted under the Plan will be evidenced
by a written Award Agreement, in a form approved by the Committee. Such Award
Agreement will be subject to and incorporate the express terms and conditions,
if any, required under the Plan or as required by the Committee for the form of
Award granted and such other terms and conditions as the Committee may specify,
and will be executed by the Chief Executive Officer, the President (if other
than the Chief Executive Officer), or any person designated as an executive
officer by the Board, on behalf of the Corporation, and by the Participant to
whom such Award is granted. With the consent of the Participant to whom such
Award is granted, the Board may at any time and from time to time amend an
outstanding Award Agreement in a manner consistent with the Plan. Without
consent of the Participant, the Board of Directors may at any time and from time
to time modify or amend Award Agreements with respect to Options intended as of
the Award Date to be Incentive Stock Options in such respects as it deems
necessary in order that Incentive Stock Options granted under the Plan will
comply with the appropriate provisions of the Code and regulations thereunder
which are in effect from time to time with respect to Incentive Stock Options.

Section 2.5 Adjustment and Substitution of Shares. If a dividend or other
distribution will be declared upon the Stock, payable in shares of Stock, the
number of shares of Stock then subject to any outstanding Award or by reference
to which the amount of any other Award is determined and the number of shares
that may be issued or delivered under the Plan will be adjusted by adding
thereto the number of shares that would have been distributable thereon if such
shares had been outstanding on the date fixed for determining the stockholders
entitled to receive such stock dividend or distribution. An increase in the
number of shares subject to an Award will not occur when the Committee has
awarded Dividend Equivalent with respect to such Award.

If the outstanding shares of Stock will be changed into or exchangeable for a
different number or kind of shares of Stock or other securities of the
Corporation or another corporation, whether through reorganization,
reclassification, recapitalization, stock split-up, combination of shares,
merger or consolidation, then the Committee will substitute for each share of
Stock subject to any then outstanding Award and for each share of Stock, which
may be issued or delivered under the Plan but is not then subject to an
outstanding Award, the number and kind of shares of Stock or other securities
into which each outstanding share of Stock is so changed or for which each such
share is exchangeable; provided, that, in the event of a merger, acquisition or
other business combination of the Corporation with or into another entity, any
adjustment provided for in the applicable agreement and plan of merger (or
similar document) will be conclusively deemed to be appropriate for purposes of
this Section 2.5.

In the case of any adjustment or substitution as provided for in this
Section 2.5, the aggregate Exercise Price for all shares subject to each then
outstanding Option prior to such adjustment or substitution will be the
aggregate Exercise Price for all shares of Stock or other securities

 

Page 6 of 18



--------------------------------------------------------------------------------

(including any fraction) to which such shares will have been adjusted or which
will have been substituted for such shares. Any new Exercise Price per share
will be carried to at least three decimal places with the last decimal place
rounded upwards to the nearest whole number. No adjustment or substitution
provided for in this Section 2.5 will require the Corporation to issue or sell a
fraction of a share or other security.

If any such adjustment or substitution provided for in this Section 2.5 requires
the approval of stockholders in order to enable the Corporation to grant
Incentive Stock Options, then no such adjustment or substitution of ISOs will be
made without prior stockholder approval. If the effect of any adjustment or
substitution would be to cause an Option to fail to continue to qualify as an
ISO or to cause a modification, extension or renewal of such Option within the
meaning of Code Sections 409A or 424, the Committee may elect that such
adjustment or substitution not be made but rather will use reasonable efforts to
effect such other adjustment of each then outstanding Option as the Committee in
its sole discretion will deem equitable and which will not result in any
disqualification, modification, extension or renewal (within the meaning of Code
Sections 409A or 424) of such Incentive Stock Option.

Section 2.6 Corporation’s Obligation to Deliver Stock. The obligation of the
Corporation to issue or deliver shares of Stock under the Plan will be subject
to (i) the effectiveness of a registration statement under the Securities Act of
1933, as amended, with respect to such shares, if deemed necessary or
appropriate by counsel for the Corporation; (ii) the condition that the shares
will have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange on which such shares may then be listed; and
(iii) all other applicable laws, regulations, rules and orders which may then be
in effect.

ARTICLE 3

STOCK OPTIONS

Section 3.1 Grant of Stock Options. The Committee will have authority, in its
discretion, to grant Incentive Stock Options, Non-Qualified Stock Options or
both types of Options. Notwithstanding the above, the Committee may grant
Incentive Stock Options to Employees only.

Section 3.2 Terms and Conditions of Options. Options granted under the Plan will
be subject to the following terms and conditions:

 

  (a) The purchase price at which each Option may be exercised (the “Exercise
Price”) will be such price as the Committee, in its discretion, will determine,
except that, the Exercise Price will not be less than one hundred percent (100%)
of the Fair Market Value per share of Stock covered by the Option as determined
on the Award Date.

 

  (b) The Exercise Price will be payable in full in any one or more of the
following ways, as will be determined by the Committee to be applicable to any
such Award:

 

  (i) in cash; or

 

  (ii) in shares of Stock (which are owned by the Participant free and clear of
all liens and other encumbrances and which are not subject to the restrictions
set forth in Article 5) having an aggregate Fair Market Value on the date of
exercise of the Option equal to the Exercise Price for the shares being
purchased; or

 

  (iii) by requesting that the Corporation withhold such number of shares of
Stock then issuable upon exercise of the Option as will have an aggregate Fair
Market Value equal to the Exercise Price for the shares being acquired upon
exercise of the Option (and any applicable withholding taxes); or

 

Page 7 of 18



--------------------------------------------------------------------------------

  (iv) by waiver of compensation due or accrued to the Participant for services
rendered; or

 

  (v) to the extent permitted by the Sarbanes-Oxley Act of 2002, by promissory
note executed by the Participant, evidencing his or her obligation to make
future cash payment thereof, secured by an applicable number of shares of Stock
or such other security as may be determined by the Committee; provided, however,
that in no event may the Committee accept a promissory note for an amount in
excess of the difference between the aggregate Exercise Price and the par value
of the shares; or

 

  (vi) by any combination of the foregoing.

If the Exercise Price is paid in whole or in part in shares of Stock, any
portion of the Exercise Price representing a fraction of a share must be paid in
cash. The date of exercise of an Option will be determined under procedures
established by the Committee, and the Exercise Price will be payable at such
time or times as the Committee, in its discretion, will determine. No shares
will be issued or delivered upon exercise of an Option until full payment of the
Exercise Price has been made, provided that, for this purpose, if permitted by
the Committee, tender of a promissory note will constitute full payment of the
principal amount of such promissory note. When full payment of the Exercise
Price has been made, the Participant will be considered for all purposes to be
the owner of the shares with respect to which payment has been made, subject to
the restrictions set forth in Article 7.

 

  (c) An Option may be exercised (i) at such time as the Option vests; or
(ii) if and to the extent set forth in the applicable Award Agreement, prior to
the date on which the Option vests provided that such Stock obtained will be
subject to the same requirements that are applicable to grants of Restricted
Stock set forth in Article 5. No Non-Qualified Stock Option will be exercisable
after the expiration of ten (10) years from the Award Date, provided that if an
exercise would violate applicable securities laws, the Non-Qualified Stock
Option will be exercisable no more than 30 days after the exercise of the Option
first would no longer violate applicable securities laws. Subject to this
Section 3.2(c), and Sections 3.3(e), and 2.6, Options may be exercised at such
times, in such amounts and subject to such restrictions as will be determined by
the Committee, in its discretion.

 

  (d) Unless otherwise determined by the Committee and set forth in the Award
Agreement referred to in Section 2.4 or an amendment thereto, following a
Participant’s Termination for any reason, such Participant (or Participant’s
beneficiary) must exercise any outstanding Option, if at all, (i) within one
(1) year from the date of Termination by reason of death or becoming a Disabled
Participant; or (ii) within three (3) months from the date of Termination for
reason other than death or becoming a Disabled Participant.

Section 3.3 Special Provisions Applicable to ISOs. Notwithstanding any other
provision of this Article 3, the following special provisions will apply to any
award of Incentive Stock Options:

 

  (a)

The Committee will not award an Incentive Stock Option under this Plan if it
would cause the aggregate Fair Market Value of Stock with respect to which
Incentive Stock Options are exercisable by the Participant for the first time
during a calendar year (under all plans of the Corporation and its Affiliates)
to exceed $100,000. Notwithstanding anything in the Plan to the contrary, to the
extent required by the Code, Incentive Stock Options granted under the Plan
shall be subject to the $100,000 calendar year exercisable limit as set forth in
Section 422 of the Code; provided that, to the extent any

 

Page 8 of 18



--------------------------------------------------------------------------------

  grant exceeds such $100,000 calendar year exercisable limit, the portion of
such granted Option shall be deemed a Nonqualified Stock Option in accordance
with Section 422 of the Code.

 

  (b) If the Employee to whom the Incentive Stock Option is granted is a Ten
Percent Owner of the Corporation, then: (A) the Exercise Price for each share
subject to an Option will be at least one hundred ten percent (110%) of the Fair
Market Value of the Stock on the Award Date; and (B) the Option will expire upon
the earlier of (i) the time specified by the Committee in the Award Agreement,
or (ii) the fifth anniversary of the Award Date.

 

  (c) No Option that is intended to be an Incentive Stock Option may be granted
under the Plan until the Corporation’s stockholders approve the Plan. If such
stockholder approval is not obtained within 12 months after the Board’s adoption
of the Plan, then no Options may be granted under the Plan that are intended to
be Incentive Stock Options.

 

  (d) An Incentive Stock Option must be exercised, if at all, within three
months after the Participant’s Termination for a reason other than death or
becoming a Disabled Participant, and within twelve months after the
Participant’s Termination for death or becoming a Disabled Participant; provided
that, an Option that is intended to be an Incentive Stock Option may be
exercised more than three months, but not more than twelve months, after the
Participant’s Termination for a reason other than death or becoming a Disabled
Participant, in which case the Option will be a Nonqualified Stock Option.

 

  (e) For purposes of this Section, “Ten Percent Owner” means an individual who,
at the time an Option is granted under this Plan, owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Corporation or any Affiliate. For purposes of this Section 3.3(f),
a Participant will be considered as owning (i) not only shares of the Stock
owned individually, but also all shares that are at the time owned, directly or
indirectly, by or for the spouse, ancestors, lineal descendants and brothers and
sisters (whether by the whole or half blood) of such individual and
(ii) proportionately any shares of Stock owned, directly or indirectly, by or
for any corporation, partnership, estate or trust in which such individual will
be a stockholder, partner or beneficiary.

ARTICLE 4

PERFORMANCE UNITS

Section 4.1 Performance Period and Objectives. The Committee will have
authority, in its discretion, to award Performance Units to Eligible
Individuals. The Committee will determine a performance period (the “Performance
Period”) of one or more years and will determine the Performance Goals for
grants of Performance Units. Performance Goals may vary from Participant to
Participant. Performance Periods may overlap and Participants may participate
simultaneously with respect to Performance Units for which different Performance
Periods are prescribed.

Section 4.2 Eligibility. At the beginning of a Performance Period, the Committee
will determine for each Participant or group of Participants eligible for
Performance Units with respect to that Performance Period the range of dollar
values, if any, which may be fixed or may vary in accordance with such
performance or other criteria specified by the Committee, which will be paid to
a Participant as an Award if the relevant Performance Goals for the Performance
Period are met.

 

Page 9 of 18



--------------------------------------------------------------------------------

Section 4.3 Significant Event. If during the course of a Performance Period
there will occur a significant event or events (a “Significant Event”) as
determined by the Committee, including, but not limited to, a reorganization of
the Corporation or a Change in Control, which the Committee expects to have a
substantial effect on a Performance Goal during such period, the Committee may
revise such objective.

Section 4.4 Termination. If a Participant terminates Service with the
Corporation or any of its Affiliates during a Performance Period because of
death or becoming a Disabled Participant, as determined by the Committee, that
Participant (or the Participant’s beneficiary) will be entitled to payment in
settlement of each Performance Unit for which the Performance Period was
prescribed (i) based upon the Performance Goals satisfied at the end of such
period; and (ii) prorated for the portion of the Performance Period during which
the Participant was in Service with the Corporation or any of its Affiliates;
provided, however, the Committee may provide for an earlier payment in
settlement of such Performance Unit in such amount or amounts and under such
terms and conditions as the Committee deems appropriate or desirable with the
consent of the Participant. If a Participant terminates Service with the
Corporation or any of its Affiliates during a Performance Period for any other
reason, the Participant will not be entitled to any payment with respect to that
Performance Period unless the Committee will otherwise determine.

Section 4.5 Award. Each Performance Unit will be paid in cash either as a lump
sum payment or in annual installments, as the Committee will determine at the
time of grant of the Performance Unit or otherwise, commencing as soon as
practicable after the end of the relevant Performance Period.

Section 4.6 Section 409A. If required, Performance Units granted under this
Article 4 will be subject to and conform to the requirements of Code
Section 409A.

ARTICLE 5

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

Section 5.1 Award. Subject to the terms and provisions of the Plan, the
Committee may grant, at any time and from time to time, Restricted Stock or
Restricted Stock Units to any Eligible Individual in the number and form, and
subject to such restrictions on transferability and other restrictions as the
Committee may determine in its discretion, including without limitation the
achievement of Performance Goals. Restricted Stock also may be received by a
Participant as the result of an exercise of an Option, when such award has not
vested. Restricted Stock and RSUs will be subject to a restriction period (after
which restrictions will lapse), which means a period commencing on the Award
Date and ending on such date or upon the achievement of such Performance Goals
or other criteria as the Committee will determine (the “Restriction Period”).
The Committee may provide for the lapse of restrictions in installments where it
deems appropriate.

Section 5.2 Restriction Period. Except as otherwise provided in this Article 5,
no shares of Restricted Stock received by a Participant will be sold, exchanged,
transferred, pledged, hypothecated, or otherwise disposed of during the
Restriction Period. Except as otherwise provided in the Award Agreement, the
Restriction Period for any recipient of Restricted Stock or RSUs will expire and
all restrictions on shares of Restricted Stock will lapse upon a Participant’s
Death or becoming a Disabled Participant.

 

Page 10 of 18



--------------------------------------------------------------------------------

Section 5.3 Termination. Except as otherwise provided in Section 5.2 above, if a
Participant’s Termination occurs before the expiration of the Restriction
Period, all shares of Restricted Stock still subject to restriction, will be
forfeited by the recipient, unless the Committee otherwise determines, and will
be reacquired by the Corporation. In the case of Restricted Stock purchased
through the exercise of an Option, the Corporation will refund the Exercise
Price paid on the exercise of the Option. Such forfeited shares of Restricted
Stock will again become available for award under the Plan.

Section 5.4 Exchange of Shares. Nothing in this Article 5 will preclude a
recipient of Restricted Stock from exchanging any shares of Restricted Stock
subject to the restrictions contained herein for any other shares of Stock that
are similarly restricted.

Section 5.5 Dividend Equivalents. Any Award of Restricted Stock under the Plan
may earn, in the discretion of the Committee and if the shares are unissued,
Dividend Equivalents. In respect of any such Award that is outstanding on a
dividend record date for Stock, the Participant may be credited with an amount
equal to the cash or stock dividends or other distributions that would have been
paid on the shares of Stock covered by such Award had such covered shares been
issued and outstanding on such dividend record date. The Committee will
establish such rules and procedures governing the crediting of Dividend
Equivalents, including the timing, form of payment and payment contingencies of
such Dividend Equivalents, as it deems are appropriate or necessary.

Section 5.6 Deferral of Restricted Stock. If the applicable Award Agreement so
provides, a Participant may elect, in accordance with such procedures as the
Committee may specify from time to time, to defer the delivery of such
Restricted Stock and, if the deferral election so specifies, of the Dividend
Equivalents with respect thereto, until the date or dates specified in such
election. Any deferral under this Section must comply with the provisions of
Code Section 409A. Deferred Restricted Stock will not be issued until the date
or dates that it is to be delivered to the Participant in accordance with his or
her deferral election, at which time certificates evidencing Stock will be
delivered to the Participant (unless such Deferred Restricted Stock has
previously been forfeited pursuant to Section 5.3). From the Award Date of
Deferred Restricted Stock through the earlier of (i) the date such Deferred
Restricted Stock is forfeited, and (ii) the date certificates evidencing such
Deferred Restricted Stock are delivered to the Participant, the Participant will
be entitled to receive Dividend Equivalents with respect thereto, but will have
none of the rights of a stockholder with respect to such shares; provided, that
if the deferral election made with respect to such Deferred Restricted Stock
specifies that the Dividend Equivalents will be deferred, the Dividend
Equivalents will not be paid until the date or dates specified in such deferral
election.

ARTICLE 6

STOCK APPRECIATION RIGHTS

Section 6.1 Grant of Stock Appreciation Rights. The Committee will have the
authority, in its discretion, to grant Stock Appreciation Rights to Participants
at any time and from time to time. Within the limits of Article 2 and this
Article 6, the Committee will have sole discretion to determine the number of
SARs granted to each Participant and, consistent with the provisions of the
Plan, to determine the terms and conditions pertaining to SARs. The Committee
may grant Freestanding SARs, Tandem SARs or any combination of the two, as
specified in the Award Agreement. Stock Appreciation Rights granted in
conjunction with a Non-Qualified Stock Option may be granted either at the time
such Non-Qualified Stock Option is granted or at any time thereafter during the
term of such Non-Qualified Stock Option. Stock Appreciation Rights granted in
conjunction with an Incentive Stock Option may only be granted at the time such
Incentive Stock Option is granted.

 

Page 11 of 18



--------------------------------------------------------------------------------

The Exercise Price of a Freestanding SAR will equal the Fair Market Value of a
share of Stock on the Award Date of the SAR. If a Tandem SAR is granted after
the grant of the related Option, or if an Option is granted after the grant of
the Tandem SAR, the later granted Award will have the same Exercise Price as the
earlier granted Award, but the Exercise Price for the later granted Award may be
less than the Fair Market Value of the Stock at the time of such grant. SARs may
be subject to Code Section 409A.

Section 6.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or
part of the shares subject to the related Option, upon the surrender of the
right to exercise the equivalent portion of the related Option. A Tandem SAR may
be exercised only with respect to the shares for which its related Option is
then exercisable.

Section 6.3 Exercise of Freestanding SARs. Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion,
imposes, and sets forth in the Award Agreement.

Section 6.4 Term of SARs. The Committee will determine the term of an SAR, in
its sole discretion, which it will set forth in the Award Agreement. The term of
an SAR may not exceed ten (10) years.

Section 6.5 Payment of SAR Amount. Upon exercise of an SAR, a Participant will
be entitled to receive payment from the Corporation in an amount determined by
multiplying:

 

  (a) the excess (or some portion of the excess as determined at the time of the
grant by the Committee) if any, of the Fair Market Value of a share on the date
of exercise of the SAR over the Exercise Price specified in the Award Agreement;
by

 

  (b) the number of shares of Stock as to which the SAR is exercised.

The Committee will set forth in the Award Agreement whether the payment upon SAR
exercise will be made in cash, in shares of Stock of equivalent Fair Market
Value or in some combination of the two.

ARTICLE 7

CERTIFICATES FOR AWARDS OF STOCK

Section 7.1 Stock Certificates. Except as otherwise provided in this
Section 7.1, each Participant entitled to receive shares of Stock under the Plan
will be issued a certificate for such shares. Such certificate will be
registered in the name of the Participant and will bear an appropriate legend
reciting the terms, conditions and restrictions, if any, applicable to the Stock
and will be subject to appropriate stop-transfer orders. To the extent that the
Plan provides for issuance of stock certificates to reflect the issuance of
shares of Stock, the issuance may be effected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any stock
exchange. If the issuance of shares under the Plan is effected on a
non-certificated basis, the issuance of shares to a Participant will be
reflected by crediting (by means of a book entry) the applicable number of
shares of Stock to an account maintained by the Corporation in the name of such
Participant, which account may be an account maintained by the Corporation for
such Participant under any dividend reinvestment program offered by the
Corporation. The Committee may require, under such terms and conditions as it
deems appropriate or desirable, that the certificates for Restricted Stock
delivered under the Plan be held in custody by a third-party institution, or
that the Corporation may itself hold such shares in custody until the
Restriction Period expires or until restrictions thereon otherwise lapse, and
may require, as a condition of any receipt of Restricted Stock, that the
recipient will have delivered a stock power endorsed in blank relating to the
Restricted Stock. Certificates for shares of unrestricted Stock may be delivered
to the Participant after, and only after, the Restricted Period will have
expired without forfeiture in respect of such shares of Restricted Stock.

 

Page 12 of 18



--------------------------------------------------------------------------------

Section 7.2 Compliance With Laws and Regulations. The Corporation will not be
required to issue or deliver any certificates for shares of Stock, or to effect
the issuance of any non-certificated shares as provided in Section 7.1, prior to
(a) the listing of such shares on any stock exchange or quotation system on
which the Stock may then be listed; and (b) the completion of any registration
or qualification of such shares under any Federal or state law, or any ruling or
regulation of any government body which the Corporation will, in its sole
discretion, determine to be necessary or advisable.

Section 7.3 Restrictions. All certificates for shares of Stock delivered under
the Plan (and all non-certificated shares credited to a Participant’s account as
provided in Section 7.1) also will be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange or quotation system upon which the Stock is then listed and
any applicable Federal or state securities laws; and the Committee may cause a
legend or legends to be placed on any such certificates to make appropriate
reference to such restrictions. The foregoing provisions of this Section 7.3
will not be effective if and to the extent that the shares of Stock delivered
under the Plan are covered by an effective and current registration statement
under the Securities Act of 1933, or if and so long as the Committee determines
that application of such provisions is no longer required or desirable. In
making such determination, the Committee may rely upon an opinion of counsel for
the Corporation.

Section 7.4 Rights of Stockholders. Except for the restrictions on Restricted
Stock under Article 5, each Participant who receives an award of Restricted
Stock may, at the discretion of the Committee have all of the rights of a
stockholder with respect to such shares, including the right to vote the shares
and receive dividends and other distributions. No Participant awarded an Option,
a Stock Appreciation Right, a Performance Unit or an RSU will have any right as
a stockholder with respect to any shares subject to such Award prior to the date
of issuance to him or her of a certificate or certificates for such shares, or
if applicable, the crediting of non-certificated shares to an account maintained
by the Corporation in the name of such Participant.

ARTICLE 8

NORMAL OR EARLY RETIREMENT

At the time of any Awards, the Committee, in its sole discretion, may add such
provisions, including, but not limited to, provisions for fully or partial
vesting and lapse of restrictions, to Participants’ Awards relating to an
Employee’s normal or early retirement, which the Committee shall define.

ARTICLE 9

CHANGE IN CONTROL

The Committee will have the discretion to provide in applicable Award Agreements
that, in the event of a Change in Control or Significant Event, the following
provisions will apply:

 

  (a) Each outstanding Option will immediately become vested and exercisable in
full;

 

  (b) The restrictions on each share of Restricted Stock, RSU, or Performance
Unit will lapse; and

 

  (c) Each outstanding SAR will immediately become vested and exercisable in
full;

 

Page 13 of 18



--------------------------------------------------------------------------------

provided that, full vesting of all outstanding Awards will occur upon
consummation of a Change in Control unless the Corporation is the surviving
entity and any adjustments reasonably necessary to preserve the value of the
Participant’s outstanding Awards have been made, or the Corporation’s successor
at the time of the Change in Control irrevocably assumes the Corporation’s
obligations under this Plan or replaces each Participant’s outstanding Award
with an award of equal or greater value and having terms and conditions no less
favorable to the Participant than those applicable to the Participant’s Award
immediately prior to the Change in Control.

In the event of a Change in Control or Significant Event, the Committee will
have the discretion to provide for (a) the termination of any or all outstanding
Options and SARs as of the effective date of such Change in Control or
Significant Event and/or (b) the settlement and termination of any or all
outstanding Options and SARs for consideration equal to the consideration paid
to holders of Stock (in their capacity as such) in such Change in Control or
Significant Event over the Exercise Price for such Option or SAR being settled
and terminated (and, if the Exercise Price exceeds such price per share, at no
consideration); provided, that, no Option or SAR will be terminated (without the
consent of the Participant) pursuant to clause (a) foregoing prior to the
expiration of the later of (x) twenty (20) days following the date on which the
Participant received written notice of the Change in Control or Significant
Event and (y) the date of consummation of such Change in Control or Significant
Event.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Effect of the Plan on the Rights of Employees and Employer. Neither
the adoption of the Plan nor any action of the Board or the Committee pursuant
to the Plan will be deemed to give any Eligible Individual any right to be
granted an Award under the Plan and nothing in the Plan, in any Award granted
under the Plan or in any Award Agreement will confer any right to any
Participant to continue in the employment of the Corporation or any Affiliate or
to continue to be retained to provide Services to the Corporation or any
Affiliate as a Director, or Consultant or interfere in any way with the rights
of the Corporation or any Affiliate to terminate a Participant’s Service at any
time.

Section 10.2 Amendment. The Board specifically reserves the right to alter and
amend the Plan at any time and from time to time and the right to revoke or
terminate the Plan or to suspend the granting of Awards pursuant to the Plan;
provided always that no such revocation, termination, alteration or suspension
of any Award will terminate any outstanding Award theretofore granted under the
Plan, unless there is a liquidation or a dissolution of the Corporation; and
provided further that no such alteration or amendment of the Plan will, without
prior stockholder approval (i) increase the total number of shares which may be
issued or delivered under the Plan; (ii) make any changes in the class of
Eligible Individuals; (iii) extend the period set forth in the Plan during which
Awards may be granted; or (iv) make any changes that require stockholder
approval under the rules and regulations of any securities exchange or market on
which the Stock is traded. No alteration, amendment, revocation, or termination
of the Plan or suspension of any Award will adversely affect, without the
written consent of the holder of an Award theretofore granted under the Plan,
the rights of such holder with respect to such Award. The Committee may not
amend any Award to extend the exercise period beyond a date that is later than
the earlier of the latest date upon which the Award could have expired by its
original terms under any circumstances or the tenth anniversary of the original
date of grant of the Award, or otherwise cause the Award to become subject to
Code Section 409A. However, if the exercise period of an Option is extended at a
time when the Exercise Price of the Option equals or exceeds the Fair Market
Value of the Stock that could be purchased (in the case of an Option) or the
Fair Market Value of the Stock used to determine the payment to the Participant
(in the case of a Stock Appreciation Right), it is not an extension of the
original Award.

 

Page 14 of 18



--------------------------------------------------------------------------------

Section 10.3 Effective Date and Duration of Plan. The Plan will be effective as
of April 29, 2008 (the “Effective Date”), the date of its adoption by the Board,
provided that the stockholders of the Corporation thereafter approve it at a
duly held stockholders’ meeting. If the Plan is not so approved by stockholders,
the Plan (and any Award granted under the Plan) will be null, void and of no
force or effect. If so approved, the Plan will remain in effect until the
earliest of the date (i) all shares authorized to be issued or transferred
hereunder have been issued or transferred (ii) the Plan is terminated by the
Board of Directors, or (iii) the tenth anniversary of the Effective Date, and
will continue in effect thereafter with respect to any Awards outstanding at the
time of such termination. In no event will an Incentive Stock Option be granted
under the Plan more than ten (10) years from the date the Plan is adopted by the
Board, or the date the Plan is approved by the Corporation’s stockholders,
whichever is earlier, unless within such ten year period stockholders approve an
increase in the number of shares available for grants under the Plan, in which
case more than ten (10) years from the last date on which the stockholders so
approve any such increase.

Section 10.4 Unfunded Status of Plan. The Plan will be unfunded. The Corporation
will not be required to establish any special or separate fund nor to make any
other segregation of assets to assume the payment of any benefits under the
Plan. With respect to any payments not yet made to a Participant pursuant to an
Award, nothing contained in the Plan or any Award will give any such Participant
any rights that are greater than those of a general unsecured creditor of the
Corporation; provided, however, that the Committee may authorize the creation of
trusts or make other arrangements to meet the Corporation’s obligations under
the Plan to deliver cash, shares or other property pursuant to any Award, which
trusts or other arrangements will be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines. Any provision of this Plan
that becomes subject to Code Section 409A, will be interpreted and applied
consistent with that Section.

Section 10.5 Employee Status. For purposes of determining questions of
Termination and exercise of an Option or Stock Appreciation Right after a
Participant’s Termination, a leave of absence for military service, illness,
short-term disability or other reasons approved by a duly authorized officer of
the Corporation will not be treated as Termination or interruption of Service;
provided, however, that, with respect to an Incentive Stock Option, if such
leave of absence exceeds ninety (90) days, such Option will be deemed a
Non-Qualified Stock Option unless the Eligible Individual’s right to
reemployment with the Corporation or a Affiliate following such leave of absence
is guaranteed by statute or by contract. Notwithstanding anything in the Plan to
the contrary, the Committee, in its sole discretion, reserves the right to
designate a Participant’s leave of absence longer than ninety (90) consecutive
days, other than for illness or short-term disability, as “Personal Leave,”
provided that military leaves and approved family or medical leaves will not be
considered Personal Leave. A Participant’s unvested Awards will remain unvested
during a Personal Leave and the time spent on a Personal Leave will not count
towards the vesting of such Awards. A Participant’s vested Options or SARs that
may be exercised will remain exercisable upon commencement of Personal Leave
until the earlier of (i) a period of one year from the date of commencement of
such Personal Leave; or (ii) the remaining exercise period of such Options.

Section 10.6 Tax Withholding. Whenever the Corporation proposes or is required
to distribute Stock under the Plan, the Corporation may require the recipient to
remit to the Corporation an amount sufficient to satisfy any Federal, state and
local tax withholding requirements prior to the delivery of any certificate for
such shares or, in the discretion of the Committee, the Corporation may withhold
from the shares to be delivered the minimum number

 

Page 15 of 18



--------------------------------------------------------------------------------

of shares sufficient to satisfy all or a portion of such tax withholding
requirements. Whenever under the Plan payments are to be made in cash, such
payments may be net of an amount sufficient to satisfy any Federal, state and
local tax withholding requirements.

Any Award may provide that the Participant may elect, in accordance with any
conditions set forth in such Award, to pay any withholding taxes in shares of
Stock; provided that, the Participant, by accepting the Award will be deemed to
instruct and authorize the Corporation or its delegatee for such purpose to sell
on his or her behalf a whole number of shares of Stock from those shares of
Stock issuable to the Participant in payment of vested shares of Restricted
Stock or units as the Corporation or its delegatee determines to be appropriate
to generate cash proceeds sufficient to satisfy the minimum tax withholding
obligation. This direction and authorization is intended to comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act, and to be
interpreted to comply with the requirements of Rule 10b5-1(c). Such shares will
be sold on the day the Restricted Stock or units become vested, which is the
date the tax-withholding obligation arises, or as soon thereafter as
practicable. The Participant will be responsible for all brokerage fees and
other costs of sale, and the Participant will agree to indemnify and hold the
Corporation harmless from any losses, costs, damages, or expenses relating to
any such sale. To the extent the proceeds of such sale exceed the Participant’s
minimum tax withholding obligation ( e.g., because of the need to sell whole
shares), the Corporation or its delegatee will pay such excess in cash to the
Participant through payroll as soon as practicable. The Corporation is under no
obligation to arrange for such sale at any particular price. The Participant
agrees to pay to the Corporation as soon as practicable, including through
additional payroll withholding, any amount of the tax withholding obligation
that is not satisfied by the sale of shares described above.

Section 10.7 Benefits. Amounts received under the Plan are not to be taken into
account for purposes of computing benefits under other plans.

Section 10.8 Successors and Assigns. The terms of the Plan will be binding upon
the Corporation and its successors and assigns.

Section 10.9 Headings. Captions preceding the sections hereof are inserted
solely as a matter of convenience and in no way define or limit the scope or
intent of any provision hereof.

Section 10.10 Federal and State Laws, Rules and Regulations. The Plan and the
grant of Awards will be subject to all applicable federal and state laws, rules,
and regulations and to such approval by any government or regulatory agency as
may be required.

Section 10.11 Governing Law. To the extent not preempted by federal law, this
Plan, any Award Agreement, and documents evidencing Awards or rights relating to
Awards will be construed, administered and governed in all respects under and by
the laws of the State of Alabama, without giving effect to its conflict of laws
principles. If any provision of this Plan will be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
will continue to be fully effective. The jurisdiction and venue for any disputes
arising under, or any action brought to enforce (or otherwise relating to), this
Plan will be exclusively in the courts in the State of Alabama, County of
Tuscaloosa, including the Federal Courts located therein (should Federal
jurisdiction exist).

Section 10.12 Beneficiary Designation. Each Participant may name, from time to
time, any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case the
Participant should die or become a Disabled Participant before receiving any or
all of his or her Plan benefits. Each beneficiary designation will revoke all
prior designations by the same Participant, must be in a form prescribed by the
Committee, and must be made during the Participant’s lifetime. If the
Participant’s designated beneficiary predeceases the Participant or no
beneficiary has been designated, benefits remaining unpaid at the Participant’s
death will be paid to the Participant’s estate or other entity described in the
Participant’s Award Agreement.

 

Page 16 of 18



--------------------------------------------------------------------------------

Section 10.13 Restrictive Covenants. An Award Agreement may provide that,
notwithstanding any other provision of this Plan to the contrary, if the
Participant breaches the non-compete, non-solicitation, non-disclosure or other
restrictive covenants of the Award Agreement, whether during or after
Termination, in addition to any other penalties or restrictions that may apply
under any employment agreement, state law, or otherwise, the Participant will
forfeit:

 

  (a) any and all Awards granted to him or her under the Plan, including Awards
that have become vested and exercisable; and/or

 

  (b) the profit the Participant has realized on the exercise of any Options,
which is the difference between the Options’ Exercise Price and the Fair Market
Value of any Option the Participant exercised after terminating Service and
within the six month period immediately preceding the Participant’s termination
of Service (the Participant may be required to repay such difference to the
Corporation).

Section 10.14 Indemnification. Each person who is or has been a member of the
Committee or the Board, and any individual or individuals to whom the Committee
has delegated authority under Article 2 of the Plan, will be indemnified and
held harmless by the Corporation and its Affiliates from and against any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or as a result of any claim, action, suit or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken, or failure to act, under the Plan to the
extent permitted by State law. Each such person will also be indemnified and
held harmless by the Corporation and its Affiliates from and against any and all
amounts paid by him or her in a settlement approved by the Corporation, or paid
by him or her in satisfaction of any judgment, of or in a claim, action, suit or
proceeding against him or her and described in the previous sentence, so long as
he or she gives the Corporation an opportunity, at its own expense, to handle
and defend the claim, action, suit or proceeding before he or she undertakes to
handle and defend it. The foregoing right of indemnification will not be
exclusive of any other rights of indemnification to which a person who is or has
been a member of the Committee or the Board may be entitled under the
Corporation’s Articles of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Corporation may have to indemnify him or her or
hold him or her harmless.

Section 10.15 Notice. Any notice or other communication required or permitted
under the Plan must be in writing and must be delivered personally, sent by
certified, registered, or express mail, or sent by overnight courier, at the
sender’s expense. Notice will be deemed given (i) when delivered personally or,
(ii) if mailed, three days after the date of deposit in the United States mail
or, (iii) if sent by overnight courier, on the regular business day following
the date sent. Notice to the Participant should be sent to the address set forth
on the Corporation’s records. Either party may change the address to which the
other party must give notice under this Section by giving the other party
written notice of such change, in accordance with the procedures described
above.

Section 10.16 Awards Not Transferable. Except as otherwise provided by the
Committee, Awards under the Plan are not transferable other than to a
beneficiary designated by the Participant in the event of a Participant’s death,
or by will or the laws of descent and distribution. An Award Agreement for a
grant of Non-Qualified Stock Options may permit or may be amended to permit the
Participant who received the Option, at any time prior to the Participant’s
death, to assign all or any portion of the Option granted to him or her to
(a) the Participant’s spouse or lineal descendants; (b) the trustee of a trust
for the primary benefit of the

 

Page 17 of 18



--------------------------------------------------------------------------------

Participant, the Participant’s spouse or lineal descendants, or any combination
thereof; (c) a partnership of which the Participant, the Participant’s spouse
and/or lineal descendants are the only partners; (d) custodianships for lineal
descendants under the Uniform Transfers to Minors Act or any other similar
statute; or (e) upon the termination of a trust by the custodian or trustee
thereof, or the dissolution or other termination of the family partnership or
the termination of a custodianship under the Uniform Transfers to Minors Act or
other similar statute, to the person or persons who, in accordance with the
terms of such trust, partnership or custodianship are entitled to receive
Options held in trust, partnership or custody. In such event, the spouse, lineal
descendant, trustee, partnership or custodianship will be entitled to all of the
Participant’s rights with respect to the assigned portion of such Option, and
such portion of the Option will continue to be subject to all of the terms,
conditions and restrictions applicable to the Option, as set forth herein and in
the related option agreement. Any such assignment will be permitted only if:
(x) the Participant does not receive any consideration therefor; and (y) the
applicable Award Agreement expressly permits the assignment. The Committee’s
approval of an Award Agreement with assignment rights will not require the
Committee to include such assignment rights in an Award Agreement with any other
Participant. Any such assignment will be evidenced by an appropriate written
document executed by the Participant, and the Participant will deliver a copy
thereof to the Committee on or prior to the effective date of the assignment. An
assignee or transferee of an Option must sign an agreement with the Corporation
to be bound by the terms of the applicable Award Agreement.

Except as otherwise provided in a Participant’s Award Agreement, no Option, SAR,
RSU, Restricted Stock or Performance Unit granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, or pursuant to a
domestic relations order (as defined in Code Section 414(p)). The Committee may
require, in its discretion, a Participant’s guardian or legal representative to
supply it with the evidence the Committee deems necessary to establish the
authority of the guardian or legal representative to act on behalf of the
Participant.

Section 10.17 Awards to Foreign Nationals and Employees Outside the United
States. To the extent the Committee deems it necessary, appropriate or desirable
to comply with foreign law or practice and to further the purposes of this Plan,
the Committee may, without amending the Plan, (i) establish rules applicable to
Awards granted to Participants who are foreign nationals, are employed outside
the United States, or both, including rules that differ from those set forth in
this Plan, and (ii) grant Awards to such Participants in accordance with those
rules.

Section 10.18 Compliance With Code Section 409A. Notwithstanding any provision
of this Plan to the contrary, all Awards made under this Plan are intended to be
exempt from or, in the alternative, comply with Code Section 409A and the
interpretive guidance thereunder, including the exceptions for stock rights and
short-term deferrals. The Plan will be construed and interpreted in accordance
with such intent.

 

Page 18 of 18